Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Priority and Status of the Claims
1.	This application is a CON of 16/040,405 07/19/2018 PAT 10813902, which is a CIP of 15/695,327 09/05/2017, PAT 10,085,959, which is a CON of 15/138,733 04/26/2016, PAT 9,757,348, which is a CON of 14/520,116 10/21/2014, PAT 9,326,962, which is a CIP of 14/062,165 10/24/2013, ABN, which claims benefit of 61/894,261 with a filing date 10/22/2013.
2. 	Amendment of claims 3-4, and a terminal disclaimer in the amendment filed on 8/26/2022 is acknowledged. Claims 1-18 are pending in the application.
Responses to Amendments/Arguments
3.	Since the terminal disclaimer against Hoffman’s ‘901,’188, ‘903 and ‘313 has been filed and approved in the Office, therefore the rejection of claims 1-18 under the obviousness-type double patenting over Hoffman’s ‘901,’188, ‘903 and ‘313 has been overcome in the amendment filed on 8/26/2022.
4.	Applicant's arguments regarding the provisional rejection of claim 1  under the obviousness-type double patenting over Hoffman et al. ‘397 have been fully considered but they are not persuasive.  
Applicants claim a method for treating an autism-associated clinical trait in a 
human in need thereof, comprising: administering a daily amount of 100 mg to 750 mg 
of a-methyl-DL-tyrosine to the human, wherein the administration results in a plasma 
concentration of a-methyl-DL- tyrosine of from about 800 ng/ml to 2500 ng/ml; in 
combination with another treatment method effective in treating autism or an autism-
associated clinical trait, see claim 1.
	Hoffman et al. ‘397 claims a method for treating an autism in a subject in need 
thereof, the method comprising administering to said subject a composition comprising 
a therapeutically effective amount of α- methyl-DL-tyrosine. and a pharmaceutically 
acceptable carrier, see claim 1.
The difference between instant claims and Hoffman et al.   ‘397 is that the instant methods of use are embraced within the scope of Hoffman’s ‘397.  Therefore Hoffman et al.  ‘397 still renders over the instant invention.  The provisional rejection of claim 1 over   Hoffman et al.   ‘397 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
5.	Claims 2-18 are objected to as being dependent on rejected claim 1.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

October 11, 2022